On April 28, 1994, the Defendant was sentenced to Montana State Prison for a period of forty (40) years for the offense of Sexual Intercourse without consent, a felony. The defendant shall enroll in and complete a sexual offender treatment program while at Montana State Prison and not be considered for release until completion of said program plus abide by all other conditions as stated in the April 28,1994 Judgment. The Defendant is designated as a dangerous offender. Credit is given in the amount of 110 days already served.
On August 18, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Matt Clifford, Legal Intern from the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence will remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ed McLean, Members.
The Sentence Review Board wishes to thank Matt Clifford, Legal Intern from the Montana Defender Project for his assistance to the defendant and to this Court.